DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 6/11/21 has been entered and considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 8-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0342466 A1) in view of Ziglioli (US 2014/0231979 A1).
 Regarding claim 1, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a substrate (Figure 6D, reference 10) having a surface comprising at least one area (Figure 6D, area above the center of reference 10) comprising contact points (Figure 6D, reference 24) operable for connection with an integrated circuit die, wherein the contact points have a first height (Figure 6D, reference 20); and at least one ring (Figure 6D, reference 40) surrounding the at least one area (Figure 6D, area above the center of reference 10), the at least one ring comprising an electrically conductive material (paragraph 0022).
However, Lin et al does not disclose wherein the at least one ring has a second height, the second height the same as the first height.
Ziglioli wherein the at least one ring has a second height (Figure 2a, reference 28), the second height (Figure 2a, reference 28) the same as the first height (Figure 2a, reference 27).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Ziglioli 
 Regarding claim 2, Lin et al discloses wherein the at least one ring (Figure 6D, reference 40) comprises a first ring (Figure 6D, reference 30) and a second ring (Figure 6D, reference 40), wherein the first ring (Figure 6D, reference 30) is disposed within the second ring (Figure 6D, reference 40).
Regarding claim 3, Lin et al discloses wherein the electrically conductive material of the first ring (Figure 6D, reference 30) and of the second ring (Figure 6D, reference 40) is the same as a material of the contact points (Figure 6D, reference 24).
Regarding claim 8, Lin et al discloses wherein the at least one area (Figure 6D, area above the center of reference 10) of the surface of the substrate (Figure 6D, reference 10) comprises a plurality of areas (Figure 6D areas left and right of the upper surface of 10).
Regarding claim 9, Lin et al discloses further comprising a die (Figure 6D, reference 21) coupled (Figure 6D, reference 24) to the at least one area (Figure 6D, area above the center of reference 10) of the surface of the substrate (Figure 6D, reference 10).
Regarding claim 10, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24) and a 
8.	Regarding claim 11, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a first die (Figure 6D, reference 21) coupled to a first area of a surface (Figure 6D, area above the center of reference 10) of a substrate (Figure 6D, reference 10) and a second die (Figure 6D, reference 21) coupled to a second area of the surface (Figure 6D, area above the center of reference 10), wherein the first die and the second die (Figure 6D, reference 21; paragraph 0029, one or more semiconductor dies) are each coupled to contact points (Figure 6D, reference 24) on the substrate (Figure 6D, reference 10), and wherein the contact points have a first height (Figure 6D, reference 24); and at least one ring (Figure 6D, reference 40) coupled to the substrate (Figure 6D, reference 10) and surrounding each of the first die (Figure 6D, reference 21) and the second die (Figure 6D, reference 21; paragraph 0029, one or more semiconductor dies).
However, Lin et al does not disclose wherein the at least one ring has a second height, the second height the same as the first height.

It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Ziglioli to have both the contact points and ring at the same height, in order to define a coupling structure in a stacked mems device.
Regarding claim 12, Lin et al discloses wherein the at least one ring (Figure 6D, reference 40) comprises a first ring (Figure 6D, reference 30) and a second ring (Figure 6D, reference 40), wherein the first ring (Figure 6D, reference 30) is disposed within the second ring (Figure 6D, reference 40).
Regarding claim 13, Lin et al discloses wherein a material of the contact points (Figure 6D, reference 24) is similar to a material of the first ring (Figure 6D, reference 30) and the second ring (Figure 6D, reference 40; 24, 30 and 40 are all metals).
Regarding claim 18, Lin et al discloses a method of forming an integrated circuit assembly (Figure 6D) comprising: forming a plurality of electrically conductive rings (Figure 6D, references 30 and 40) around a periphery of a die area (Figure 6D, area above the center of reference 10) of a substrate 
However, Lin et al does not disclose the second height the same as the first height.
Ziglioli wherein the second height (Figure 2a, reference 28) the same as the first height (Figure 2a, reference 27).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Ziglioli to have both the contact points and ring at the same height, in order to define a coupling structure in a stacked mems device.
Regarding claim 19, Lin et al discloses wherein the plurality of electrically conductive rings (Figure 6D, references 30 and 40) and the plurality of contact points (Figure 6D, reference 24) are formed in a similar process operation (paragraph 0029).
s 4-7, 4-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0342466 A1) in view of Ziglioli (US 2014/0231979 A1), further in view of Tsai et al (US 2018/0151528 A1).
Lin et al and Ziglioli disclose all of the above claimed subject matter.
However, Lin et al does not disclose wherein the electrically conductive material is copper (claim 4), wherein the material is copper (claim 14) nor wherein a material of the plurality of electrically conductive rings and a material of the plurality of contact points is copper (claim 20). 
Tsai et al discloses wherein the electrical conductive material for the contact points and rings are copper (paragraph 0020).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Lin et al and Ziglioli with the teachings of Tsai et al for the purpose of forming the electrical conductive material for the contact points and rings with copper because copper is well known in the art to be used as a conductive material in packaging structures.
Regarding claim 5, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Regarding claim 6, Lin et al discloses wherein the first ring (Figure 6D, reference 30) and the second ring (Figure 6D, reference 40) have a thickness equivalent to a thickness of the plated bumps (Figure 6D, reference 24).
Regarding claim 7, Lin et al discloses wherein the first ring (Figure 6D, reference 30) has a width dimension that is less than a width dimension of the second ring (Figure 6D, reference 40).
Regarding claim 15, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Regarding claim 16, Lin et al discloses wherein a thickness of the first ring (Figure 6D, reference 30) and a thickness of the second ring (Figure 6D, reference 40) is similar to a thickness of the plated bumps (Figure 6D, reference 24).
Regarding claim 17, Lin et al discloses wherein a width of the first ring (Figure 6D, reference 30) is less than a width of the second ring (Figure 6D, reference 40).
Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 13, 2021